Citation Nr: 0029703	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
on a direct basis.

2.  Entitlement to service connection for allergic rhinitis 
as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for a disability 
manifested by loss of sexual drive.

4.  Entitlement to service connection for hair loss on a 
direct basis.

5.  Entitlement to service connection for hair loss as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS) on a direct basis.

7.  Entitlement to service connection for IBS as a chronic 
disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for prostatitis on a 
direct basis.

9.  Entitlement to service connection for prostatitis as a 
chronic disability resulting from an undiagnosed illness.

10.  Entitlement to service connection for a psychiatric 
disability on a direct basis.

11.  Entitlement to service connection for a psychiatric 
disability as a chronic disability resulting from an 
undiagnosed illness.

12.  Entitlement to service connection for residuals of a 
head injury.

13.  Entitlement to service connection for an upper 
respiratory infection (URI) (claimed as flu-like symptoms) on 
a direct basis.

14.  Entitlement to service connection for URI (claimed as 
flu-like symptoms) as a chronic disability resulting from an 
undiagnosed illness.

15.  Entitlement to an increased rating for post-operative 
resection of the left clavicle, currently evaluated as 
10 percent disabling.

16.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

17.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.

18.  Entitlement to an increased (compensable) rating for a 
perforated right tympanic membrane.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
April 1974, from February 1976 to February 1980, and from 
January to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
RO.

In a July 1997 statement, the veteran indicated his desire to 
apply for compensation for problems related to Persian Gulf 
War service manifested by the following:  problems with 
temper, diverticulitis, fatigue, loss of concentration, loss 
of sexual drive, memory loss, and shortness of breath.  In 
his substantive appeal of March 1999, the veteran indicated 
that, since returning from the Persian Gulf War, he had 
developed symptoms involving rashes on his legs and rectal 
bleeding.  He claims that service connection is warranted for 
these symptoms as they represent chronic disabilities 
resulting from undiagnosed illness under 38 C.F.R. § 3.317 
(1999).  At least one of these problems has been addressed by 
the RO on a direct service connection basis, but the RO has 
not yet considered such difficulties in the context of 
38 C.F.R. § 3.317.  Consequently, they are referred to the RO 
for appropriate action.

Moreover, in a June 1999 statement, the veteran's 
representative referred to the following:  bilateral ankle 
disability, bilateral knee disability, dental surgery, eye 
disability, frostbite of the hands and feet, 4th digit of the 
right hand, hernia, left elbow disability, left hip 
disability, lipoma of the back, "loc right arm/leg," 
maxillary pain, right foot disability, right wrist burns, 
skin disability, urinary tract infection, and an increased 
rating for lumbosacral strain.  Because it is not clear that 
the list of problems was intended to represent claims, the RO 
should clarify the intent of the representative's June 1999 
statement and take any action deemed appropriate.

(Other than the rating issues relative to hearing loss, 
tinnitus and the right tympanic membrane, consideration of 
the issues on appeal will be deferred pending completion of 
the development sought in the remand below.)


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for his service-connected right perforated tympanic membrane; 
the evidence does not suggest that he experiences problems 
not contemplated by the rating schedule.

2.  The veteran is receiving the maximum schedular evaluation 
for his service-connected tinnitus; the evidence does not 
suggest that he experiences tinnitus-related problems not 
contemplated by the rating schedule.

3.  Service connection for left ear hearing loss has not been 
established.

4.  Audiometric test results obtained during VA compensation 
examination conducted in April 1995 revealed an average 
puretone threshold of 36 decibels in the right ear, with 
speech discrimination of 96 percent, which corresponds to a 
numeric designation of I under the rating criteria.  

5.  Audiometric test results obtained during VA compensation 
examination conducted in June 1997 revealed an average 
puretone threshold of 40 decibels in the right ear, with 
speech discrimination of 94 percent, which corresponds to a 
numeric designation of I under the rating criteria.


CONCLUSIONS OF LAW

1.  An increased (compensable) rating for a perforated right 
tympanic membrane is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.87a (Diagnostic Code 
6211) (1998); 38 C.F.R. §§ 3.321, 4.87 (Diagnostic Code 6211) 
(1999).

2.  An increased rating for tinnitus is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.87a (Diagnostic Code 6260) (1998); 38 C.F.R. §§ 3.321, 4.87 
(Diagnostic Code 6260) (1999).

3.  An increased (compensable) rating for right ear hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, Table VI, Table VII, (Diagnostic 
Code 6100) (1998); 38 C.F.R. §§ 3.655, 4.85, 4.86 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During the course of the veteran's appeal, the criteria for 
rating hearing impairment and other diseases of the ear were 
revised.  64 Fed. Reg. 25,202-25,210 (1999) (May 11, 1999).  
Amendments to those criteria became effective on June 10, 
1999, during the pendency of the veteran's appeal.  See 
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that, when the law controlling an issue changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In the present case, the revised law does not allow for 
retroactive application prior to June 10, 1999.  When the new 
regulations were promulgated, the Secretary specifically 
indicated that June 10, 1999, was to be the effective date 
for the revisions.  See discussion, supra.  Consequently, 
because it is clear from the amended regulations that they 
are not to be accorded retroactive effect, the law prevents 
the application, prior to June 10, 1999, of the liberalizing 
law rule stated in Karnas.

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed his claim for an 
increased rating (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board were to find that the appellant was entitled to a 
compensable rating under the old criteria, an effective date 
earlier than June 10, 1999, could be established for the 
award.  If, however, the Board were to find that the 
appellant was not entitled to a compensable rating under the 
old criteria, but that he was under the new criteria, the 
effective date of any award could be no earlier than the 
effective date of the new revisions.  See 38 U.S.C.A. 
§ 5110(g) (West 1991) ("where compensation . . . is . . . 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase . . . shall not be 
earlier than the effective date of the Act or administrative 
issue.").  See also VAOPGCPREC 3-2000 (April 10, 2000).

In the present case, the RO has not yet considered the 
veteran's claim in light of the aforementioned amendments.  
Consequently, the Board must consider whether he would be 
prejudiced if the Board were to proceed with consideration of 
his claim, without having the RO consider the new regulations 
in the first instance.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new regulations have not 
changed the applicable criteria in a way which could alter 
the outcome of the veteran's claim.  Therefore, the veteran 
will not be prejudiced by the Board proceeding to the merits 
of the claim.  Indeed, a remand of this issue would only 
result in needless delay and impose further burdens on the 
RO, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See, e.g., Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Perforated Right Tympanic Membrane

The Board finds that although the RO did not consider the 
change in regulation, this is not prejudicial as the change 
in regulation has no effect on the outcome of this claim.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  (In this 
case, although other criteria relating to diseases of the ear 
were changed, Diagnostic Code 6211 was not changed.)  
Therefore, the Board finds that it may proceed with a 
decision in this case without prejudice to the veteran.

When examined by VA in May 1995, the veteran reported that, 
during service in 1976, a wire went through his right ear and 
punctured his right eardrum.  Examination revealed that the 
veteran's right external ear, canal, and drum appeared within 
normal limits, except for a perforation with residual 
stiffness of the right drum.

At the most recent VA examination in July 1997, the veteran 
gave a history of sustaining a perforated right eardrum when 
a wire hanging from a bush punctured it.  Examination 
revealed that the veteran's right external ear and canal were 
within normal limits.  The right eardrum was intact.  Normal 
motion of the right drum on pneumatic massage was noted.

The veteran's service-connected perforated right tympanic 
membrane is currently evaluated as noncompensably disabling 
under the provisions of 38 C.F.R. § 4.87a, Diagnostic Code 
6211 (1999).  (Service connection was granted by the RO in 
June 1995 and a zero percent rating has been in effect 
since.)  Under either the old or new criteria, a maximum 
rating of zero percent is assigned for a perforation of a 
tympanic membrane.  38 C.F.R. § 4.87a, Diagnostic Code 6211 
(1998); 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1999).

Although the veteran has expressed his belief that the 
perforated right eardrum warrants a higher rating, suggesting 
a claim for an extraschedular evaluation, the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (1999).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the 
perforated membrane itself has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  The intent of the 
schedule in cases of a perforated tympanic membrane is to 
award no compensation.  Diagnostic Code 6211.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

Tinnitus

As noted above, during the course of the veteran's appeal, 
the criteria for evaluating hearing impairment and other 
diseases of the ear were revised.  (The new criteria have 
been in effect since June 10, 1999.)  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  Although the RO did not consider the 
change in regulation, the Board concludes that this is not 
prejudicial as the change in regulation has no effect on the 
outcome of this claim.  See Edenfield, 8 Vet. App. at 384.  
Therefore, the Board finds that it may proceed with a 
decision in this case without prejudice to the veteran.

The veteran's service-connected tinnitus is currently 
evaluated as 10 percent disabling.  Under the rating criteria 
for tinnitus in effect prior to June 10, 1999, a maximum 10 
percent evaluation was assigned for tinnitus which was 
persistent as a symptom of a head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  Under the rating criteria for tinnitus effective 
June 10, 1999, a maximum 10 percent rating is assigned when 
there is evidence of recurrent tinnitus.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1999).  

Although the veteran has argued for a higher rating, the 
schedular criteria for rating tinnitus under either the old 
or new rating criteria provide for a maximum 10 percent 
evaluation.  This is the evaluation that has been assigned by 
the RO.  Consequently, a schedular evaluation higher than 10 
percent may not be assigned.  (Even diagnostic codes by which 
brain trauma or cerebral arteriosclerosis is rated provide 
that a subjective symptom such as tinnitus due to such 
problems may be rated no more than 10 percent disabling.  
38 C.F.R. § 4.124a (1999).  Additionally, even if brain 
trauma or cerebral arteriosclerosis was found to be the cause 
of the veteran's tinnitus, the 10 percent assignable under 
38 C.F.R. § 4.124a may not be combined with any other rating 
for disability due to such problems.  Id.)

Turning to whether a higher rating might be assigned on an 
extraschedular basis, 38 C.F.R. § 3.321(b)(1) (1999), the 
Board notes that the veteran has complained of a constant 
tinnitus.  Although the veteran has described his tinnitus as 
being so bad that a rating greater than 10 percent ought to 
be assigned, and there is some indication that the veteran's 
tinnitus interferes with his concentration (see April 1995, 
May 1995, and July 1997 VA examination reports), there is no 
indication that problems he experiences present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1999).   
See Bagwell, 9 Vet. App. at 339.  The current evidence of 
record does not demonstrate that tinnitus has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It is undisputed that 
tinnitus has an adverse effect on employment, but, as noted 
above, the schedular rating criteria are designed to take 
such factors into account.  In the veteran's case, there is 
no indication that tinnitus is so unusually debilitating as 
to warrant a referral of his case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Therefore, the Board 
concludes that the RO's action in not referring the case for 
extraschedular consideration was consistent with the 
evidentiary record.

Hearing Loss

With respect to defective hearing, the Board notes that the 
rating to be assigned for that disability is determined by a 
mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  See Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1999); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Evaluations of hearing impairment range from 
zero to 100 percent based on organic impairment of hearing 
acuity.  As referenced above, auditory acuity is gauged by 
examining the results of controlled speech discrimination 
tests, together with the results of puretone audiometric 
tests in the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hz).  To evaluate the degree of disability, the 
rating schedule establishes 11 auditory acuity levels ranging 
from level I, for essentially normal acuity, through level 
XI, for profound deafness.  38 C.F.R. § 4.85 et seq.

The veteran's service-connected right ear hearing loss is 
currently evaluated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
(Service connection for the right ear was granted by the RO 
in June 1995; however, service connection for the left ear 
has not been established.)  As noted above, during the course 
of the veteran's appeal, the criteria for rating hearing 
impairment and other diseases of the ear were revised.  (The 
new criteria have been in effect since June 10, 1999.)  64 
Fed. Reg. 25,202-25,210 (1999) (May 11, 1999).  Although the 
RO did not consider the change in regulation, the Board 
concludes that this is not prejudicial as the change in 
regulation has no effect on the outcome of this claim.  See 
Edenfield, 8 Vet. App. at 384.  Therefore, the Board finds 
that it may proceed with a decision in this case without 
prejudice to the veteran.

The criteria in effect both before and after the change 
establish eleven auditory acuity levels designated from I to 
XI.  Whether viewing the old or new criteria, Tables VI and 
VII as set forth following 38 C.F.R. § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (1999).  If impaired hearing is 
service connected in only one ear, then the non-service-
connected ear will be assigned a numeric designation of I.  
In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa of 38 C.F.R. § 4.85 is to be used to 
assign a rating based on puretone averages.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).  The Board has 
compared the previous versions of Table VI and Table VII, 
with the new versions of these tables, and finds that there 
has been no discernable change in them.  Furthermore, the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  
Additionally, as discussed below, the language added by 
38 C.F.R. § 4.86 (1999) for exceptional patterns of hearing 
impairment do not apply in the veteran's case because the 
evidence does not show that he has puretone thresholds at 
each of the four specified frequencies of 55 decibels or 
more, and he does not have a reading of 70 decibels or more 
at 2,000 Hz.  38 C.F.R. § 4.86 (1999).  Consequently, the 
Board notes that neither set of rating criteria is more 
favorable to the veteran's claim.

(Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hz, and 70 decibels or more at 
2,000 Hz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).)

In the veteran's case, audiometric testing conducted in 
April 1995 revealed puretone thresholds of 15, 20, 50, and 60 
decibels in the right ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  Speech recognition ability was 96 percent in 
the right ear.  Audiometric testing conducted in June 1997 
revealed puretone thresholds of 15, 30, 55, and 60 decibels 
in the right ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively.  Speech recognition ability was 94 percent in 
the right ear.  Applying either of these test results to 
38 C.F.R. § 4.85, Table VI (1998), the veteran has a numeric 
designation of I for the right ear and a numeric designation 
of I for the left ear, resulting in a finding that an 
increase in the currently assigned noncompensable rating is 
not warranted.  The same results are obtained by applying the 
results to 38 C.F.R. § 4.85, Table VI, Table VII (1999).  
Additionally, as is apparent from the results set out above, 
the veteran did not have thresholds of 55 or greater in each 
of the specified frequencies, and did not have thresholds of 
70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. 
§ 4.86 (1999) is not for application.  Moreover, no examiner 
has indicated that use of speech discrimination scores is 
inappropriate because of language difficulties.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).

As explained above, the evidence reflects that, for VA rating 
purposes, the veteran has level I hearing in the left ear and 
level I hearing in the right ear.  The point where these 
hearing levels intersect on Table VII results in a 
noncompensable rating.  Under these circumstances, the 
veteran is not entitled to a higher evaluation for right ear 
hearing loss under either the old or new criteria; therefore, 
the claim must be denied.


ORDER

An increased (compensable) rating for a perforated right 
tympanic membrane is denied.

An increased rating for tinnitus is denied.

An increased (compensable) rating for right ear hearing loss 
is denied.


REMAND

Gulf War Claims

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38 of the U.S. Code, which 
provided that VA may pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA created a 
new regulation--38 C.F.R. § 3.317.  (As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 2, 1994, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was expanded.)

The revised regulation is as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5) A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c) Compensation shall not be paid under 
this section: 
(1) if there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 
(2) if there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3) if there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d) For purposes of this section: 
(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish a claim pursuant to 38 U.S.C. § 1117 
and 38 C.F.R. § 3.317, a claimant need only present some 
evidence (1) that he or she is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, 
14 Vet. App. 12 (2000).

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he was awarded the Southwest Asia 
Service Medal.  Based on this evidence and for purposes of 
analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
(1999), the Board finds that the veteran is a "Persian Gulf 
veteran."

In numerous written statements, the veteran complained of 
having had numerous symptoms since his return from active 
duty in the Southwest Asia theater during the Persian Gulf 
War, and that since his return he now suffers from symptoms 
akin to those caused by allergic rhinitis, hair loss, IBS, 
prostatitis, a psychiatric disability, and URI (claimed as 
flu-like symptoms), all as a chronic disability resulting 
from an undiagnosed illness.

While the record contains service medical records, private 
and VA treatment reports, and written statements from the 
veteran indicating that his claimed symptoms may be due to an 
undiagnosed illness, it is unclear whether any examiner has 
specifically ruled out any known clinical diagnosis as being 
the cause of the veteran's reported symptoms.  Therefore, to 
satisfy VA's duty to assist the appellant in developing facts 
pertinent to the claims, a new examination is necessary to 
evaluate the veteran's claims of service connection for 
allergic rhinitis, hair loss, IBS, prostatitis, a psychiatric 
disability, and URI (claimed as flu-like symptoms) resulting 
from an undiagnosed illness.

Direct Service Connection

The veteran claims that he sustained a head injury during 
service in March 1977 and continues to suffer from residuals 
of such injury.  He also claims that he suffers from a 
disability manifested by loss of sexual drive as a result of 
service.  His service medical records show that, in 
February 1971, he experienced head trauma.  In March 1977, 
the assessment was head trauma.  It was noted that he had had 
a subconjunctival hemorrhage but that the condition was 
resolving.

When examined in May 1998 for a private neurological 
consultation, the veteran specifically reported that, in the 
1970's, he had sustained significant head trauma associated 
with a bullet wound to the head.  The impression was that the 
veteran now had certain symptoms, including cognitive 
difficulties.  The physician further opined that the etiology 
was unclear.  

While the record contains service medical records, private 
and VA treatment reports, and written statements from the 
veteran indicating that he suffers from a disability 
manifested by loss of sexual drive and has residuals of a 
head injury, it is unclear whether any examiner has 
specifically determined whether such disabilities are due to 
service.  Based on a review of the evidence of record, the 
Board finds that further evidentiary development is necessary 
to obtain more definitive evidence on these points.  
Therefore, to satisfy VA's duty to assist the appellant in 
developing facts pertinent to the claims, a new examination 
is necessary so as to better evaluate the veteran's claims of 
service connection.  Specifically, the Board finds that a 
medical nexus opinion is required from an expert who has 
reviewed the entire claims file, something that has not yet 
been done.  38 C.F.R. § 19.9 (1999).  

Left Shoulder

The veteran's post-operative resection of the left clavicle 
is currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1999) pertaining to impairment of the 
clavicle or scapula.  Malunion of the clavicle or scapula is 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203. Nonunion of the clavicle or scapula without loose 
movement is 10 percent disabling.  Id.  When there is 
nonunion of the clavicle or scapula with loose movement, a 20 
percent rating is warranted.  Id.  Dislocation of the 
clavicle or scapula is rated 20 percent disabling.  Id.  
Diagnostic Code 5203 provides further that a rating may be 
assigned based on impairment of function of the contiguous 
joint.

Impairments of the arm and shoulder may also be evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1999) which rates disability based on limitation of 
motion of the arm.  When limitation of motion of either arm 
(major or minor) is limited to shoulder level, a 20 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
When limitation of motion is restricted to midway between the 
side and the shoulder level, a 20 percent rating is warranted 
for the minor extremity and a 30 percent rating is assigned 
for the major extremity.  Id.  Limitation of motion to 25 
degrees from the side is rated 30 percent disabling in the 
minor extremity and 40 percent disabling in the major 
extremity.  Id.

Inasmuch as the regulations provide for possible evaluation 
of the veteran's impairment under a code which contemplates 
impairment manifested by limitation of motion, medical 
evidence is required as to the degree of functional loss 
caused by the veteran's pain from this disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).

The Board finds that, given the veteran's recently made 
argument that he experiences pain in his left shoulder, and 
that he experiences a greater functional loss upon prolonged 
use of his left shoulder, further evidentiary development is 
required.  This is so because the available medical evidence 
does not contain information relating to application of 
38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has held that, 
when evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 
4.45 (1999).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

A VA examination was conducted, most recently in July 1997; 
however, it does not appear that the examiner undertook a 
sufficient DeLuca-type assessment.  The full extent of 
impairment, especially with repeated or prolonged use, is not 
clear from the report of that examination.  Therefore, a 
remand is required for a new examination.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the remanded matters.  The additional 
material received, if any, should be 
associated with the claims folder.

2.  The RO should issue the veteran a new 
development letter, in accordance with 
M21-1, Part III, Change 74 (April 30, 
1999).  Specifically, the veteran should 
be asked to submit post-service medical 
and nonmedical indications of 
manifestations of disability that can be 
independently observed or verified.  The 
nonmedical evidence may include, but is 
not limited to, proof of time lost from 
work and evidence affirming changes in 
the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file.

3.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
symptoms such as those associated with 
allergic rhinitis, disability manifested 
by loss of sexual drive, hair loss, IBS, 
prostatitis, a psychiatric disability, 
URI (claimed as flu-like symptoms), 
residuals of a head injury, or post-
operative resection of the left clavicle 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

4.  The RO should then schedule the 
veteran for a VA orthopedic examination, 
preferably by an examiner who has not 
previously evaluated the veteran.  The 
claims folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The examiner should 
make all findings necessary to determine 
the current severity of the shoulder 
debility.  See DeLuca, supra.  Any 
indicated studies should be accomplished.  
The examiner should record the range of 
motion observed on clinical evaluation.  
Any pain with motion should be noted.  
The examiner should indicate whether the 
veteran experiences weakened movement, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If the veteran is examined 
at a point of maximum debility, this 
should be noted.  The examiner should 
also explain whether there is adequate 
pathology demonstrated to support each of 
the veteran's functional losses.  The 
rationale for the examiner's opinions 
should be explained in detail.

5.  The RO should also schedule the 
veteran for additional appropriate VA 
examination(s) relative to his claims of 
service connection for allergic rhinitis, 
hair loss, IBS, prostatitis, a 
psychiatric disability, and URI (claimed 
as flu-like symptoms) as a chronic 
disability resulting from an undiagnosed 
illness, and claims of service connection 
for a disability manifested by loss of 
sexual drive and residuals of a head 
injury.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior to the 
examinations.  A complete rationale for 
all opinions should be provided.  A 
purpose of the examinations is to 
determine whether the veteran has chronic 
disability manifested by allergic 
rhinitis, hair loss, IBS, prostatitis, a 
psychiatric disability, and URI-related 
symptoms and, if so, whether any such 
disability cannot be attributed to any 
known clinical diagnosis.

(a) The examiners should note and detail 
all reported symptoms related to allergic 
rhinitis, hair loss, IBS, prostatitis, a 
psychiatric disability, and URI (claimed 
as flu-like symptoms).  The examiners 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to each claimed 
symptom, and indicate what precipitates 
and what relieves it.

(b) The examiners should expressly state 
whether there are clinical, objective 
indications that the veteran is suffering 
from symptoms of allergic rhinitis, hair 
loss, IBS, prostatitis, a psychiatric 
disability, and URI (claimed as flu-like 
symptoms).

(c) If there are objective indications 
that the veteran is suffering from 
symptoms of allergic rhinitis, hair loss, 
IBS, prostatitis, a psychiatric 
disability, and URI (claimed as flu-like 
symptoms), the examiners must determine 
whether these symptoms can be attributed 
to any known clinical diagnosis.  For 
those symptoms and conditions that cannot 
be attributed to a known clinical 
diagnosis, the examiners should be asked 
to determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf War.

(d) The examiners should also determine 
whether the veteran suffers from a 
disability manifested by loss of sexual 
drive that began in service as well as 
residuals of a head injury that was 
incurred in service.  The claims folder, 
with any evidence obtained pursuant to 
the request above, must be reviewed by 
the examiners in conjunction with the 
examination.  The veteran's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
in detail by the examiners.  The 
examiners should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probability that any 
currently diagnosed disability manifested 
by loss of sexual drive or residuals of a 
head injury originated in, or is 
otherwise traceable to, military service.  
The rationale for the examiner's opinion 
should be set forth in detail.  

6.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran does not appear 
for an examination, the SSOC should 
include reference to the provisions of 
38 C.F.R. § 3.655 (1999).  

The RO should also determine whether any 
evidence received on remand affects its 
analysis of the claim of service 
connection on a direct basis for allergic 
rhinitis, hair loss, IBS, prostatitis, a 
psychiatric disability, and URI.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 24 -


